Citation Nr: 0118854	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant has verified service from January 1976 to 
January 1979, and August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

A preliminary review of the claims folder discloses the 
appellant perfected an appeal of an earlier claim for an 
increased evaluation for a left eye disability.  By rating 
action dated in May 1999, the RO granted an increased 
evaluation for this disability.  The record reflects that the 
appellant withdrew his appeal of this issue in June 1999.  He 
thereafter filed a claim for service connection for a left 
knee disability, which is the subject of the instant appeal.  
During his March 2001 hearing, the appellant presented 
testimonial evidence concerning the left eye disability.  
Inasmuch as a claim for an increased evaluation for the 
service-connected left eye disability has not been developed 
for appellate review, this issue is referred to the RO for 
the appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the veteran contends that he developed a left 
knee disorder as a result of multiple parachute jumps he made 
during service.  The service records show that he was 
airborne.  A review of the record discloses that the 
appellant was evaluated with an abnormality of the left knee 
upon separation examination in June 1983.  The medical 
examination report referenced a finding of "grating" of the 
left knee.  Post service records reflect the appellant was 
evaluated with a torn meniscus during an October 1999 VA 
evaluation.  The clinical report indicates that the 
appellant's history was significant for injuries sustained in 
parachute jumps.  The report also noted that the appellant 
was referred for diagnostic evaluation, to include x-ray 
studies and magnetic resonance imaging (MRI) studies.  A 
report of these findings was not associated with the claims 
folder.   

During a March 2001 hearing, the appellant offered 
testimonial evidence regarding the onset and severity of his 
left knee disorder.  The appellant reported that he was in 
receipt of ongoing treatment for his left knee disorder at a 
VA medical facility.  Medical personnel reportedly advised 
him that his current knee disorder is related to his 
parachute jumps during service. In view of these facts, the 
Board finds that additional development is warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and private, who may 
possess additional records pertinent to his 
left knee disorder since his release from 
active duty to the present.  With any 
necessary authorization forms, the RO should 
attempt to obtain copies of those treatment 
records identified by the appellant which 
have not previously been associated with the 
claims file.

2.  The RO should request the Boston 
outpatient clinic to furnish copies of 
all treatment records covering the period 
from 1999 to the present, to include the 
report of the MRI which was apparently 
conducted in October 1999.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature, severity 
and etiology of any left knee disability. 
The examining physician must be provided 
with the veteran's claims file and a copy 
of this Remand for review in conjunction 
with the examination.  In addition to x-
rays, any other testing deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed in 
service and post service medical history 
regarding any left knee injuries, to 
include the parachute jumps.

Following the examination and in conjunction 
with a review of the claims folder it is 
requested that the examiner render an opinion 
as whether it is as likely as not that any 
diagnosed left knee disorder is related to 
the veteran's periods of active duty. The 
examiner should provide a complete rationale 
for any opinion and conclusions provided.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted in this matter.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




